
	

113 S1090 IS: Higher Education and Skills Obtainment Act
U.S. Senate
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1090
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2013
			Mr. Rubio introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to consolidate
		  the current education tax incentives into one credit against income tax for
		  higher education expenses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Higher Education and Skills Obtainment
			 Act.
		2.Consolidation of
			 education tax incentives into higher education and skills obtainment
			 credit
			(a)In
			 GeneralSection 25A of the Internal Revenue Code of 1986
			 (relating to Hope and Lifetime Learning credits) is amended to read as
			 follows:
				
					25A.Higher
				education and skills obtainment credit
						(a)Allowance of
				creditIn the case of any
				eligible student for whom an election is in effect under this section for any
				taxable year, there shall be allowed as a credit against the tax imposed by
				this chapter for the taxable year an amount equal to the sum of—
							(1)100 percent of so
				much of the qualified tuition and related expenses paid by the taxpayer during
				the taxable year (for education furnished to the eligible student during any
				academic period beginning in such taxable year) as does not exceed $2,000,
				plus
							(2)25 percent of such
				expenses so paid as exceeds $2,000 but does not exceed $4,000.
							(b)Limitations
							(1)Credit allowed
				only for 4 taxable yearsThe
				credit under subsection (a) shall not be allowed for a taxable year with
				respect to the qualified tuition and related expenses of an eligible student if
				the student has completed (before the beginning of such taxable year) 4 years
				of any combination of postsecondary education at an eligible educational
				institution and instruction described in subsection (c)(2)(B).
							(2)Limitation based
				on household incomeThe amount which would (but for this
				paragraph) be taken into account under subsection (a) for the taxable year
				shall be reduced (but not below zero) by the amount which bears the same ratio
				to the amount which would be so taken into account as the excess (if any)
				of—
								(A)the household
				income of the taxpayer for such taxable year over 400 percent of the poverty
				line, bears to
								(B)the amount equal
				to 500 percent of the poverty line minus the amount equal to 400 percent of the
				poverty line.
								(c)DefinitionsFor
				purposes of this section—
							(1)Eligible
				studentThe term eligible student means, with
				respect to any academic period, any individual who—
								(A)meets the
				requirements of section 484(a)(1) of the Higher Education Act of 1965 (20
				U.S.C. 1091(a)(1)), as in effect on the date of the enactment of the Taxpayer
				Relief Act of 1997, and
								(B)in the case of a student enrolled in a
				degree program, is carrying at least ½ the normal full-time work load for the
				course of study the student is pursuing.
								(2)Qualified
				tuition and related expensesThe term qualified tuition and
				related expenses means tuition, fees, and costs of course
				materials—
								(A)for education
				during the taxable year with respect to the attendance at an eligible
				educational institution during any academic period beginning in such taxable
				year of—
									(i)the
				taxpayer,
									(ii)the taxpayer’s
				spouse, or
									(iii)any dependent of
				the taxpayer with respect to whom the taxpayer is allowed a deduction under
				section 151, and
									(B)for a course of
				instruction from an eligible provider to acquire or improve job skills of the
				individual during the taxable year (for education furnished during any academic
				period beginning in such taxable year).
								(3)Eligible
				educational institutionThe term eligible educational
				institution means an institution—
								(A)which is described
				in section 481 of the Higher Education Act of 1965, as in effect on the date of
				the enactment of the Taxpayer Relief Act of 1997, and
								(B)which is eligible
				to participate in a program under title IV of the Higher Education Act of
				1965.
								(4)Poverty
				line
								(A)In
				generalThe term poverty line has the meaning given
				that term in section 2110(c)(5) of the Social Security Act (42 U.S.C.
				1397jj(c)(5)) with respect to the taxpayer’s family of the size
				involved.
								(B)Poverty line
				usedThe poverty line used shall be the most recently published
				poverty line as of the 1st day of the regular enrollment period for coverage
				during such calendar year.
								(5)Eligible
				providerThe term
				eligible provider means provider of training services (within the
				meaning of section 134(d)(4)(D) of the Workforce Investment Act of 1998) (29
				U.S.C. 2864(d)(4)(D)) who is identified in accordance with section 122(e)(3) of
				such Act (29 U.S.C. 2842(e)(3)).
							(d)Special
				rules
							(1)Identification
				requirementsNo credit shall
				be allowed under subsection (a) to a taxpayer with respect to an eligible
				student unless the taxpayer includes on the return of tax for the taxable
				year—
								(A)the name and
				social security number of such student, and
								(B)the employer identification number, name,
				and address of any institution or eligible provider to which tuition, fees, and
				costs of course materials were paid with respect to such student.
								(2)Adjustment for
				certain scholarshipsThe expenses otherwise taken into account
				under subsection (a) with respect to an individual for an academic period shall
				be reduced (before the application of subsections (a) and (b)) by the sum of
				any amounts paid for the benefit of such individual which are allocable to such
				period as—
								(A)a qualified
				scholarship which is excludable from gross income under section 117,
								(B)an educational
				assistance allowance under chapter 30, 31, 32, 34, or 35 of title 38, United
				States Code, or under chapter 1606 of title 10, United States Code,
								(C)a Federal Pell
				Grant or a Federal supplemental educational opportunity grant under subparts 1
				and 3, respectively, of part A of title IV of the
				Higher Education Act of 1965 (20
				U.S.C. 1070a and 1070b et seq., respectively), and
								(D)a payment (other
				than a gift, bequest, devise, or inheritance within the meaning of section
				102(a)) for such student’s educational expenses, or attributable to such
				individual’s enrollment at an eligible educational institution, which is
				excludable from gross income under any law of the United States.
								(3)Treatment of
				expenses paid by dependentIf a deduction under section 151 with
				respect to an individual is allowed to another taxpayer for a taxable year
				beginning in the calendar year in which such individual’s taxable year
				begins—
								(A)no credit shall be
				allowed under subsection (a) to such individual for such individual’s taxable
				year, and
								(B)amounts paid by
				such individual during such individual’s taxable year shall be treated for
				purposes of this section as paid by such other taxpayer.
								(4)Treatment of
				certain prepaymentsIf
				tuition, fees, or costs of course materials are paid by the taxpayer during a
				taxable year for an academic period which begins during the first 3 months
				following such taxable year, such academic period shall be treated for purposes
				of this section as beginning during such taxable year.
							(5)Denial of double
				benefitNo credit shall be allowed under this section for any
				expense for which deduction is allowed under any other provision of this
				chapter.
							(6)No credit for
				married individuals filing separate returnsIf the taxpayer is a
				married individual (within the meaning of section 7703), this section shall
				apply only if the taxpayer and the taxpayer’s spouse file a joint return for
				the taxable year.
							(7)Nonresident
				aliensIf the taxpayer is a nonresident alien individual for any
				portion of the taxable year, this section shall apply only if such individual
				is treated as a resident alien of the United States for purposes of this
				chapter by reason of an election under subsection (g) or (h) of section
				6013.
							(8)Supporting
				informationNo expense shall
				be taken into account under this section for a taxable year unless the taxpayer
				submits with the return of tax for the taxable year information supporting such
				expense.
							(e)Election not To
				have section applyA taxpayer
				may elect not to have this section apply with respect to the expenses of an
				individual for any taxable year.
						(f)Verification and
				confirmation of certain informationIn carrying out this section,
				the Secretary shall utilize information from the Secretary of Education to
				confirm and verify information relating to educational institutions and
				students, including the Integrated Postsecondary Education Data System and the
				National Student Loan Data System.
						(g)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out this section, including regulations providing for a recapture of the
				credit allowed under this section in cases where there is a refund in a
				subsequent taxable year of any expense which was taken into account in
				determining the amount of such
				credit.
						.
			(b)Repeal of
			 deduction for qualified tuition and related expenses
				(1)In
			 generalPart VII of subchapter B of chapter 1 of such Code
			 (relating to additional itemized deductions for individuals) is amended by
			 striking section 222.
				(2)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the item relating to section
			 222.
				(c)Information
			 Returns
				(1)In
			 generalSection 6050S(e) of
			 such Code is amended by striking subsection (g)(2) and inserting
			 subsection (d)(2).
				(2)AttendanceParagraph
			 (2) of section 6050S(b) of such Code is amended by redesignating subparagraph
			 (C) as subparagraph (D) and by inserting after subparagraph (B) the following
			 new subparagraph:
					
						(C)the status of the individual for each
				academic period of the year for which payments are received as—
							(i)a
				full-time or part-time student,
							(ii)if a part-time
				student, whether the individual is at least half time, and
							(iii)whether the
				student is a graduate
				student.
							.
				(d)Omission of
			 identification information and number of years credit is claimed treated as
			 mathematical or clerical errorSubparagraph (J) of section
			 6213(g)(2) of such Code is amended to read as follows:
				
					(J)in the case of information required under
				section 25A (relating to higher education obtainment credit)—
						(i)an
				omission of a correct social security number and employer identification number
				of any institution required to be included on a return under subsection (d)(1)
				of such section, and
						(ii)an entry on the
				return claiming the credit in violation of the limitation under subsection
				(b)(1) of such
				return,
						.
			(e)Conforming
			 amendments
				(1)Section 62(a) of
			 such Code is amended by striking paragraph (18).
				(2)Subparagraph (A)
			 of section 86(b)(2) of such Code is amended by striking
			 222,.
				(3)Subparagraph (B)
			 of section 72(t)(7) of such Code is amended by striking section
			 25A(g)(2) and inserting section 25A(d)(2).
				(4)Subparagraph (A) of section 135(c)(4) of
			 such Code is amended by striking 222,.
				(5)Subparagraph (A)
			 of section 137(b)(3) of such Code is amended by striking
			 222,.
				(6)Subparagraph (A)
			 of section 199(d)(2) of such Code is amended by striking
			 222,.
				(7)Clause (ii) of
			 section 219(g)(3)(A) of such Code is amended by striking
			 222,.
				(8)Clause (i) of
			 section 221(b)(2)(C) of such Code is amended by striking
			 222,.
				(9)Clause (iii) of
			 section 469(i)(3)(F) of such Code is amended by striking 221, and
			 222 and inserting and 221.
				(10)Subsection (d) of
			 section 221 of such Code is amended—
					(A)by striking
			 section 25A(g)(2) in paragraph (2)(B) and inserting
			 section 25A(d)(2), and
					(B)by striking section
			 25A(f)(2) in the second sentence of paragraph (2) and inserting
			 section 25A(c)(3).
					(11)Section 221(d)(3) of such Code is amended
			 by striking section 25A(b)(3) and inserting section
			 25A(c)(3).
				(12)Subclause (I) of
			 section 529(c)(3)(B)(v) of such Code is amended by striking section
			 25A(g)(2) and inserting 25A(d)(2).
				(13)Clause (i) of
			 section 529(e)(3)(B) of such Code is amended by striking section
			 25A(b)(3) and inserting section 221(c)(3).
				(14)Subclause (I) of
			 section 530(d)(2)(C)(i) of such Code is amended by striking section
			 25A(g)(2) and inserting section 25A(d)(2).
				(15)Clause (iii) of section 530(d)(4)(B) of
			 such Code is amended by striking section 25A(g)(2) and inserting
			 25A(d)(2).
				(16)Section 1400O of
			 such Code is amended by adding at the end the following flush sentence:
					
						For purposes
				of this section, any reference to section 25A shall be treated as a reference
				to such section as in effect on the day before the date of the enactment of
				this
				sentence..
				(17)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by striking the item relating to section 25A and inserting the
			 following:
					
						
							Sec. 25A. Higher education and skills obtainment
				credit.
						
						.
				(f)Sense of
			 CongressIt is the sense of
			 Congress that any savings in revenues resulting from the enactment of this
			 section shall be applied to the currently projected Pell Grant funding
			 shortfall beginning in 2015 and to deficit reduction.
			(g)Effective
			 dateThe amendments made by this section shall apply to expenses
			 paid after December 31, 2013, for education furnished in academic periods
			 beginning after such date.
			
